Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on December 18th, 2020, which claims 1-18 have been presented for examination.

Status of Claim
2.	Claims 1-18 are pending in the application and have been examined below, of which, claims 1, 8 and 12 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 202010599471.4, filed on 06/28/2020.

Information Disclosure Statement
4.	No information disclosure statement (IDS) has been filed.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the 

			Abstract Objection
6.	Line 1 of Abstract recites the phase “Embodiments of the present disclosure”.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

			Specification Objection


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 9-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaila et al. (US Patent No. 9,652,364 B1 – herein after Kaila) in view of Huang (US Pub. No. 2019/0116095 A1 – herein after Huang).

Regarding claim 1. 
Kaila discloses 
A method for configuring a device debugging environment, applicable to a configuration server (A developer, tester, or user can provide input via the web browser that can be relayed by the local agent to a remotely hosted mobile device for remote debugging and testing – See col. 2, lines 25-35), and comprising: 
5obtaining a test device identifier (maintain status information for a plurality of mobile devices – See fig. 10, step 1002); 
sending a configuration confirming message to a test device corresponding to the test device identifier, such that the test device (the resource manager may in response to a confirming operation of a developer on the configuration [confirming] message (The developer may be presented several options, via a local agent, for requesting the debugging session such as selecting a particular mobile device model or emulator – See col. 2, lines 64-67), sends a request message of a debugging environment adapted to the test device to the configuration server (In response to receiving the request, the cloud mobile device debugging service may find an available server hosting the indicated mobile device and form a communication channel between the particular mobile device and the local agent – See col. 3, lines 3-20.  The cloud mobile device debugging service described herein may maintain status information for a plurality of servers that host a variety of mobile devices and emulators for a variety of mobile device– See col. 2, lines 28-58 and col. 3, lines 7-20); and 
10in response to the request message, sending the debugging environment to the test device for configuration by the test device (The input may include executable or non-executable configuration information where appropriate (depending on the debugging protocol in question, the provisioned device/emulator, or the programmatic language being utilized by the user).  The cloud mobile device debugging service described herein may maintain status information for a plurality of servers that host a variety of mobile devices and emulators for a variety of mobile device– See col. 2, lines 28-58 and col. 3, lines 7-20).

Huang discloses confirm message (establish a communication channel between the client and the target device upon reception of a configuration success message returned from the access server, and managing the target device according to the communication channel. – See Abstract).
Huang also discloses 
sending a configuration confirming message to a test device corresponding to the test device identifier, such that the test device (the access server determines whether to allow the real device to connect to the access server according to the device information of the real device.  If the result is yes, the real device is connected to the access server and the access server sends a registration message to the cloud server – See paragraph [0050]), in response to a confirming operation of a developer on the configuration confirming message (when receiving a configuration success message from the access server, determining by the client to establish a communication channel between the client and the target device, and manages the target device according to the communication channel, a user/developer may remotely invoke any of the real devices placed in the cloud server lab which the user has right to invoke through the client.  Therefore, when a real device needs to be debugged/tested – See paragraphs [0066 and 0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Kaila’s invention because 

Regarding claim 2, the method of claim 1, 
Kaila discloses
wherein obtaining the test device identifier comprises: receiving the test device identifier sent by a terminal (receiving from an agent…-- see col. 15, lines 52-66), the test device identifier being inputted to the terminal by the developer (The user/developer/tester may select a particular type of mobile device that is remotely hosted or an emulator that emulates an environment that corresponds to the particular type of mobile device – See col. 15, lines 64-67 and col. 16, lines 1-10).

Regarding claim 153, the method of claim 1, 
Kaila discloses 
wherein sending the configuration confirming message to the test device corresponding to the test device identifier (the resource manager may obtain status information for devices/emulators (536, 540) via a ping status request 554.  In response, a server agent, such as server agent 532, may provide updated status information 556 such as URL or address information for connecting to a particular device – See Col. 12, lines 57-67 and col. 13, lines 1-11) comprises: 
obtaining developer information bound to the test device identifier (computing architecture for a cloud mobile device debugging service, according to embodiments.  In architecture 200, one or more users 202 (e.g., users, developers, or testers) may utilize user computing devices 204(1)-(N) (collectively, user devices 204 (e.g., local client devices 102)) to access a browser application 206 (e.g., a web browser 122) – See col. 4, lines 57-67 and col. 5, lines 1-13.  Examiner notes that developer/user information is as developer/user device information); 
sending first verification information to a terminal of the developer corresponding to the developer information (user/tester/developer information – See Col. 5, lines 55-67 and col. 6, lines 1-23 and col. 9, lines 13-45); and 
20sending an input message of the first verification information to the test device corresponding to the test device identifier (the server agent module 306 may be configured to rapidly scale available mobile devices/emulators in response to one or more session requests from a plurality of users/developers – See col. 9, lines 46-60); and 
in response to the request message, sending the debugging environment to the test device (The input may include executable or non-executable configuration information where appropriate (depending on the debugging protocol in question, the provisioned device/emulator, or the programmatic language being utilized by the user).  The cloud mobile device debugging service described herein may maintain status information for a plurality of servers that host a variety of mobile devices and emulators for a variety of mobile device– See col. 2, lines 28-58 and col. 3, lines 7-20) comprises: 
extracting second verification information inputted by the developer from the 25request message (extract output of the execution of the input on the provisioned particular mobile device – See Col. 9, lines 46-67 and col. 10, lines 1-26) ; and 
in response to that the second verification information matches the first verification information, sending the debugging environment to the test device (The server agent module 306 may select an appropriate debugging proxy for eventual execution of the input on the particular mobile device/emulator.  The server agent module 306 may be configured to relay or extract output of the execution of the input on the provisioned particular mobile device/emulator to the local agent of the client device for display on a web browser/application on the client device – See Col. 9, lines 46-67 and col. 10, lines 1-26).  

Regarding claim 4, recites the same limitations as rejected claim 3 above.

Regarding claim 5, the method of claim 1, 
Kaila discloses
wherein sending the configuration confirming message to the test device corresponding to the test device identifier (the resource manager may obtain status information for devices/emulators (536, 540) via a ping status request 554.  In response, a server agent, such as server agent 532, may provide updated status information 556 such as URL or address information for connecting to a particular device – See Col. 12, lines 57-67 and col. 13, lines 1-11) comprises: 
sending an identity verification message of the developer to the test device 15corresponding to the test device identifier (a user might submit a search request for a certain type of item.  In this case, the data store might access the user information to verify the identity of the user and can access the catalog detail information to obtain information about items of that type – See col. 17, lines 50-67 and col. 18, lines 1-8); 
wherein, the test device identifier has a binding relationship with developer information (The scalable nature of available mobile devices/emulators can aid in increased efficiency when dealing with a plurality of developers that need to test or debug various features on a plurality of different mobile devices at the same time – See Col. 3, lines 21-34 and Fig. 2).

Regarding claim 6, the method of claim 2, 
Kaila discloses 
wherein sending the configuration confirming message to the test device corresponding to the test device identifier (the resource manager may obtain status information for devices/emulators (536, 540) via a ping status request 554.  In response, a server agent, such as server agent 532, may provide updated status information 556 such as URL or address information for connecting to a particular device – See Col. 12, lines 57-67 and col. 13, lines 1-11) comprises: 
sending an identity verification message of the developer to the test device 20corresponding to the test device identifier (a user might submit a search request for a certain type of item.  In this case, the data store might access the user information to 
wherein, the test device identifier has a binding relationship with developer information (The scalable nature of available mobile devices/emulators can aid in increased efficiency when dealing with a plurality of developers that need to test or debug various features on a plurality of different mobile devices at the same time – See Col. 3, lines 21-34)

Regarding claim 8. 
Kaila discloses 
A method for configuring a device debugging environment, applicable to a test device (A developer, tester, or user can provide input via the web browser that can be relayed by the local agent to a remotely hosted mobile device for remote debugging and testing – See col. 2, lines 25-35), and comprising: 
receiving a configuration confirming message sent by a configuration server (In response to receiving the request, the cloud mobile device debugging service may find an available server hosting the indicated mobile device and form a communication channel between the particular mobile device and the local agent – See Col. 2, lines 64-67 and col. 3, lines 1-20); in response to a confirming operation of a developer on the configuration confirming 5message (The developer may be presented several options, via a local agent, for requesting the debugging session such as selecting a particular mobile device model or emulator, whether they wish to test in a mobile browser or a particular application on the remotely hosted mobile device, and if there 
sending a request message of a debugging environment adapted to the test device to the configuration server, such that the configured sever sends the debugging environment to the test device in response to the request message (receive debugging or interaction session requests from a local device of a user for a particular mobile device/emulator.  The resource manager module 304 may obtain and maintain status information for a plurality of servers that are remotely hosting a plurality of mobile devices/emulators including a variety of models of mobile devices – See col. 9, lines 13-45.  The cloud mobile device debugging service described herein may maintain status information for a plurality of servers that host a variety of mobile devices and emulators for a variety of mobile device– See col. 2, lines 28-58 and col. 3, lines 7-20); and 
receiving the debugging environment returned by the configuration server, and configuring the debugging environment (the resource manager module 304 may utilize an identifier of a particular mobile device/emulator and the maintained status information to select the appropriate server, server agent, and ultimately the particular mobile device to fulfill the debugging/interaction session request.  The resource manager module 304 may, in response to receiving the session request and selecting an appropriate server agent/particular mobile device or emulator, respond to a local agent of the local device with information about the server remotely hosting the particular mobile device/emulator and an identification number for the mobile device/emulator – See Col. 9, lines 1-45).  

Huang discloses confirm message (establish a communication channel between the client and the target device upon reception of a configuration success message returned from the access server, and managing the target device according to the communication channel. – See Abstract.
Huang also discloses 
receiving a configuration confirming message sent by a configuration server (the access server determines whether to allow the real device to connect to the access server according to the device information of the real device.  If the result is yes, the real device is connected to the access server and the access server sends a registration message to the cloud server – See paragraph [0050]), in response to a confirming operation of a developer on the configuration confirming 5message (when receiving a configuration success message from the access server, determining by the client to establish a communication channel between the client and the target device, and manages the target device according to the communication channel, a user/developer may remotely invoke any of the real devices placed in the cloud server lab which the user has right to invoke through the client.  Therefore, when a real device needs to be debugged/tested – See paragraphs [0066 and 0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Kaila’s invention because incorporating Huang’s teaching would enhance Kaila to enable to establish a 

Regarding claim 9, t10he method of claim 8, 
Kaila discloses 
wherein the configuration confirming message comprises an input message of first verification information (receiving input for testing and debugging the mobile browser 128 of the selected mobile device 126 – See col. 4, lines 4-23); and 
in response to the confirming operation of the developer on the configuration confirming message, sending the request message of the debugging environment adapted to the test device to the configuration server (receive debugging or interaction session requests from a local device of a user for a particular mobile device/emulator.  The resource manager module 304 may obtain and maintain status information for a plurality of servers that are remotely hosting a plurality of mobile devices/emulators including a variety of models of mobile devices – See col. 9, lines 13-45) comprises: 
15in response to an operation of inputting second verification information of the developer (a user/developer may provide input that corresponds to debugging/testing commands via a web browser on their client device.  The provided debugging/testing commands may correspond to a particular debugging protocol yet require translation to another debugging protocol for appropriate execution on a sending the request message comprising the second verification information to the configuration server, such that the configuration server in response to determining that the second verification information matches the first verification information (the debugging proxy module 302 may utilize a mapping of method signatures between the debugging protocols to adhere to the appropriate debugging protocol required by the provisioned mobile device/emulator -- See col. 8, lines 24-67 and col. 9, lines 1-12), sends the debugging environment to the test device (the debugging proxy 302 may utilize input provided by the user, including parameters, to fulfill the required parameters utilized by a particular debugging protocol -- See col. 8, lines 24-67 and col. 9, lines 1-12); 
20wherein, the first verification information is sent by the configuration server to a terminal of the developer corresponding to developer information, and the developer information has a binding relationship with a test device identifier (The scalable nature of available mobile devices/emulators can aid in increased efficiency when dealing with a plurality of developers that need to test or debug various features on a plurality of different mobile devices at the same time – See col. 2, lines 59-37 and col. 3, lines 1-20).  

Regarding claim 10, the method of claim 8, 
Kaila discloses
wherein the configuration confirming message comprises an identity verification message of the developer (a user/developer may provide input that 
25in response to the confirming operation of the developer on the configuration confirming message, sending the request message of the debugging environment adapted to the test device to the configuration server (receive debugging or interaction session requests from a local device of a user for a particular mobile device/emulator.  The resource manager module 304 may obtain and maintain status information for a plurality of servers that are remotely hosting a plurality of mobile devices/emulators including a variety of models of mobile devices – See col. 9, lines 13-45) comprises: 
in response to an operation of inputting identity information performed by the developer, obtaining developer information bound to the test device identifier (a simulation 124 of the selected mobile device 126 may be provided for display to the developer via the web browser 122.  The developer may then utilize the web browser 122 to provide input (such as debug or testing commands) in the debug/testing area 132 that will be relayed to the selected mobile device 126 via the local agent and one or more networks 106.  The result or execution of the input on the selected mobile device 126 will then be provided in real time to the developer via the web browser 122 – See col. 4, lines 24-56); and 26Docket No. 712983 
in response to that the identity information matches the developer information, sending the request message of the debugging environment adapted to the test device to the configuration server (the server agent module 306 may be configured to rapidly scale available mobile devices/emulators in response to one or more session requests from a plurality of users/developers as described herein.  In embodiments, the server agent module 306 may, upon fulfillment of a session request, receive input from a local agent on a client device from a user for execution on a particular mobile device.  The server agent module 306 may select an appropriate debugging proxy for eventual execution of the input on the particular mobile device/emulator – See col. 9, lines 46-67 and col. 10, lines 1-25).

Regarding claim 12. 
Kaila and Huang disclose
A configuration server, comprising: 
10at least one processor; and 
a storage device communicatively connected to the at least one processor; wherein, the storage device stores an instruction executable by the at least one processor, and when the instruction is executed by the at least one processor, the at least one processor may implement the method for configuring a device debugging environment, wherein the method 15comprises: 
Regarding claim 12, recites the same limitations as rejected claim 1 above.
Regarding claim 13, recites the same limitations as rejected claim 2 above.
Regarding claim 14, recites the same limitations as rejected claim 3 above.
Regarding claim 15, recites the same limitations as rejected claim 4 above.
Regarding claim 16, recites the same limitations as rejected claim 5 above.
Regarding claim 17, recites the same limitations as rejected claim 6 above.

10.	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaila and Huang as applied to claims 1 and 12 respectively above, and further in view of Rawlins et al. (US Pub. No. 2009/0307763 A1 – herein after Rawlins).

Regarding claim 7, the method of claim 1, 
Rawlins  discloses 
wherein the debugging environment comprises a complete installation package or an upgrade package of the debugging environment (Upon allocation of the next available test to the device, the necessary system configuration for that test can be automatically retrieved, installed, and verified by the device.  The device under test is automatically rebuilt to have the proper configuration for the test to be run – See Abstract);
sending the complete installation package to the test device, when determining that the 25test device has not been configured with the debugging environment (Upon allocation of the next available test to the device, the necessary system configuration for that test can be automatically retrieved, installed, and verified by the device.  Multiple devices can simultaneously query the test management server, and any device can do so without the need for any preconfiguration or preselection of the device since the device under test is automatically rebuilt to have the proper configuration for the test to be run – See paragraph [0032]); 
sending the complete upgrade package to the test device, when determining that the test device has been configured with the debugging environment (a test cycle may require that certain specified types of applications be installed, over and above the basic applications included in each test configuration, but not specify a version of that application.  For example, a test cycle containing test suites can be used for validating an application such as Fiberlink's Extend360 interoperability software.  In such a case, a test cycle could have an "Extend360" application type requirement – See paragraphs [0054-0055]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Rawlins’ teaching into Kaila’s and Huang’s inventions because incorporating Rawlins’ teaching would enhance Kaila and Huang to enable to permit test devices to be re-imaged as necessary by automatically downloading and installing any necessary system configuration on test devices upon their selection of a test to run as suggested by Rawlins (paragraphs [0054-0055 and 0059]).
Regarding claim 18, recites the same limitations as rejected claim 7 above.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaila and Huang as applied to claim 8 above, and further in view of Anderson et al. (US Pub. No. 2013/0080570 A1 – herein after Anderson).

Regarding claim 11, the method of claim 8, 
Anderson discloses 
wherein the debugging environment comprises a complete 5installation package or an upgrade package of the debugging environment, configuring the debugging environment for a first time, when receiving the complete installation package (The sequence command user interface 806 is an interface for defining, loading, editing, and saving sequences of test commands.  The commands are defined in CDFs stored in the CDF datastore 414.  The sequence command user interface performs several test sequence steps defined in templates or scripts, which can be stored in the test sequence datastore 808.– See paragraphs [0003 and 0072]); 
upgrading an original debugging environment, when receiving the upgrade package (as new communication protocols are developed, developers must develop new debugging tools to support the new communication protocols.  Thus, there is a need to provide a generic, extensible framework for communication interface debug/test tools.  Further, there is a need for an extensible user interface that provides for the ability to update command definitions used to debug devices being tested – See paragraphs [0003, 0036, and 0072]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Anderson’s teaching into Kaila’s and Huang’s inventions because incorporating Anderson’s teaching would enhance Kaila and Huang to enable to updating or change new debugging tools for new product using a new protocol as suggested by Anderson (paragraphs [0003 and 0072]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pruitt et al. (US Pub. No. 2020/0076680 A1) discloses the systems and method are utilized in a debug mode, where the grammar is in a human-readable format.  In a further embodiment, the human-readable grammar is a markup language, composed of tags and metadata – See Abstract and specification for more details.
Yosef et al. (US Pub. No. 2021/0303445 A1) discloses detect if each of the tickets satisfies a predetermined condition, and return the ticket's corresponding test system to a pool of available test systems when the predetermined condition is satisfied by the ticket – See Abstract and specification for more details.
Liu et al. (US Pub. No. 2021/0397544 A1) discloses generate a prediction using the NER model based on the test sample as input; receiving validation data corresponding to the prediction of the NER model; receive categorization data of the error corresponding to the test sample; and improve the NER model based on the test sample – See Abstract and specification for more details.
Bates (US Pub. No. 2013/0007716 A1) discloses returning, by the debug server to the debug clients in response to the application-level messages routed to the back-end debugger, client-specific debug results, including establishing the private debug session of the debuggee for the requesting debug client – See Abstract and specification for more details.
Munafo et al. (US Pub. No. 2019/0227908 A1) discloses providing various debugging abilities including debugging and file sharing.  Technical solutions described 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192